Citation Nr: 1040321	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for infectious 
hepatitis (now claimed as Hepatitis B), and if so, whether 
service connection is warranted.

2.  Entitlement to an increased disability rating for the 
service-connected keratolysis, exfoliativa and dermatitis, rated 
as noncompensable prior to March 10, 2008 and rated as 10 percent 
thereafter.  

3.  Service connection for a prostate condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied service connection 
for Hepatitis C, prostate problems, and denied an increased 
rating claim for the service-connected keratolysis, exfoliativa 
and dermatitis of the hand and right foot, rated as 
noncompensable.  

The Veteran's Notice of Disagreement (NOD) with that decision was 
received at the RO in April 2007.  The NOD specifically disagreed 
with the noncompensable rating for the service-connected skin 
condition, and also noted that the Veteran had been diagnosed 
with a prostate condition and indicated that additional evidence 
in this regard would be forthcoming.  In addition, the NOD 
indicated that the Veteran suffered from Hepatitis B (as opposed 
to Hepatitis C which was addressed in the March 2007 rating 
decision).  Importantly, an unappealed rating decision issued in 
August 1971 denied a claim of service connection for infectious 
hepatitis.  

The RO issued a Statement of the Case (SOC) in September 2007.  
The SOC only addressed the issues of service-connection for 
Hepatitis C and for an increased rating for the service-connected 
skin condition.  The veteran perfected his appeal with the 
submission of a timely substantive appeal (VA Form 9), which was 
received at the RO in November 2007.  

In a July 2008 rating decision, the RO determined that new and 
material evidence had not been received to reopen a previously 
denied claim of service connection for infectious hepatitis (now 
claimed as Hepatitis B).  In July 2008, the RO received the  
Veteran's disagreement with the July 2008 rating determination.  
The RO did not thereafter issue a SOC addressing the issue of new 
and material evidence to reopen a previously denied claim of 
service connection for Hepatitis B because it found that the 
issue was already part of the pending appeal which included the 
claim of service connection for Hepatitis C.  As the Board is 
reopening the claim, any procedural defect in this regard results 
in harmless error, and there is no prejudice to the appellant 
resulting from the lack of a SOC specifically addressing the 
issue of whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
infectious Hepatitis (now claimed as Hepatitis B).  

In a November 2008 rating decision, the RO increased the 
noncompensable rating for the service-connected keratolysis, 
exfoliativa and dermatitis to 10 percent, effective from March 
10, 2008.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  Moreover, the Board must consider whether there are 
distinct time periods during the entire appeal period where the 
Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

The reopened claim of service connection for infectious hepatitis 
(now claimed as Hepatitis B), the claim for an increased rating 
for the service-connected skin disability, and the claim of 
service connection for prostate problems are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1971 rating decision, the RO denied service 
connection for infectious hepatitis.  Notice of that 
determination was issued to the Veteran that same month with 
appellate rights; however, a notice of disagreement was not 
received within the subsequent one-year period, and the August 
1971 rating decision became final.

2.  Evidence submitted since the RO's August 1971 rating 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for infectious 
hepatitis and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision denying service connection 
for infectious hepatitis is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the RO's 
August 1971 rating decision which denied service connection for 
infectious hepatitis, thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for infectious 
hepatitis, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with respect to reopening previously denied claims.  
In other words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In an August 1971 decision, the RO denied service connection for 
infectious hepatitis.  The basis of the denial was that the 
Veteran's post-service diagnosis of probable infectious hepatitis 
in 1971 was not first shown during the Veteran's period of active 
service.  The Veteran was notified of the decision and provided 
notice of his appellate rights in August 1971.  A notice of 
disagreement was not received within the subsequent one-year 
period.

Currently, the appellant contends that he developed symptoms of 
hepatitis during the six month period following discharge from 
service.  The Veteran contends that service connection for 
hepatitis is warranted because of the close proximity to service, 
and because he was exposed to certain risk factors during service 
such as regularly handling bloody bodies and drinking water 
directly from streams.  The Veteran also reports that he has 
suffered from genitourinary disabilities ever since he was 
diagnosed with hepatitis and believes there is a link between the 
genitourinary symptoms and the hepatitis.  

Additional evidence has been added to the record, including 
personal hearing testimony and private treatment records showing 
treatment for genitourinary problems dating back to the 1990's. 

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Importantly, however, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that there was no relationship between the Veteran's post-service 
hepatitis and service.  

Since the prior final decision, evidence has been added to the 
claims file, including the Veteran's credible testimony that he 
began to develop nausea, vomiting and jaundice within six months 
of his active service discharge.  Additionally, the Veteran 
testified that his private doctor has linked his Hepatitis to 
service, based on his self-reported history of handling bloody 
bodies, drinking water out of streams, and other events that took 
place during service.  Thus, the additional evidence is new and 
material and reopening the claim is warranted.  




ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for infectious hepatitis A 
and/or B having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for infectious 
hepatitis (A and/or B), VA now has the duty to notify the 
appellant as to how to substantiate his claim and to assist him 
in the development of the claim.  As such, VA must obtain 
relevant records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 6 
Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Given the Veteran's contentions and the diagnosis of probable 
infectious hepatitis shortly after discharge from service, the 
Veteran should be examined to determine whether the Veteran 
currently has hepatitis, and/or any residuals therefrom, 
including, but not limited to the claimed kidney and other 
genitourinary symptoms noted in the record.  

Importantly, the record indicates that the Veteran underwent a VA 
Agent Orange examination in May 2006; however, the actual report 
of examination has not been associated with the claims file.  
Apparently, this report notes a positive Hepatitis antibody, and 
as such, it must be obtained and associated with the claims file.  
All VA records are constructively of record.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the May 2006 VA Agent Orange 
examination, and any other pertinent VA records not already of 
record should be obtained and associated with the claims file.  

Based on the Veteran's statements of his in-service risk factors, 
a VA examiner should opine as to whether the Veteran currently 
has hepatitis, and, if so, is it related to the hepatitis 
diagnosed shortly after discharge from service and/or in-service 
risk factors.  

Regarding the Veteran's service-connected skin disability, the 
disability for which service connection has been established is 
keratolysis, exfoliativa, and dermatitis.  At a July 2008 VA 
examination, it was noted that the Veteran had a history of 
sores, ulcerations, and/or breakdown of the skin.  He had them on 
his back and hands, and complained of them recurring on his chest 
wall, legs, and feet.  He used hydrocortisone cream.  On 
examination , there were 15, small, approximately 1 cm diameter 
lesions that were exfoliative that were painful to touch.  There 
was no keloid formation and no ulceration.  There was no gross 
disfigurement.  They were scattered throughout the body, 
including the feet, legs, chest and arms.  The impression was 
non-disfiguring exfoliative dermatitis, painful as described, 
fluctuating in severity.  

Interestingly, other VA outpatient treatment records from August 
2007 and April 2008 refer to the Veteran's skin rash, noting too, 
that the itchy red bumps bleed when scratched and resulted in 
dark flat spots.  Additionally, the Veteran also reported burning 
of the hands and feet, worse at night.  In August 2007, the 
examiner noted an impression of "neurotic excoriations."  
Hydrocortisone, bactroban and Benadryl were prescribed.  The 
examiner noted that there was no clear etiology to explain the 
hand/feet symptoms, and recommended follow-up with neurology.  
Additionally, the examiner noted acne scarring on the face and 
indicated that it could be a possible effect of Agent Orange 
exposure.  

In April 2008, the examiner noted that the Veteran had a history 
of folliculitis and burning on the hands and feet/legs since 
1970.  He had been using clinda and chlorhexidine wash for 
folliculitis with improvement of symptoms; however the burning in 
the hands and feet was thought to be possible erythromalgia, and 
the Veteran was taking neurontin with no improvement of symptoms.  

The above evidence reveals that the Veteran may have multiple 
disease processes affecting his skin and/or feet and hands, but 
it is unclear which symptoms are attributable to which 
disabilities, and it is also not entirely clear whether all 
disabilities are related to service, or to the service-connected 
keratolysis, exfoliativa, and dermatitis.  

Moreover, it is clear that the Veteran's service-connected 
disability waxes and wanes, and that he experienced periods of 
disability that are more severe than at other times.  The July 
2008 examiner did not account for such periods.  Moreover the 
Veteran's service-connected skin disability is rated based on the 
percent of the body and/or of the exposed areas of the body that 
are affected by the disability; however, the examiner in July 
2008 did not provide any percentage estimates of how much of the 
body the disability affects.  As such, the July 2008 examination 
is not adequate for rating purposes.  

To warrant the next higher, 30 percent rating, 20-40 percent of 
the entire body or 20 to 40 percent of exposed areas must be 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more but not constantly during a twelve week period.  A 
new examination is necessary to answer this question.  

Finally, as noted above, the March 2007 rating decision denied a 
claim of service connection for prostate problems.  In the 
Veteran's April 2007 NOD, it was noted that the Veteran suffered 
with a prostate condition and that documentation to that effect 
would follow.  Indeed, the Veteran subsequently submitted private 
treatment records noting "likely prostate disease."  Shore 
Memorial Hospital record dated in August 2005.  The September 
2007 SOC did not include the prostate issue, and the RO has yet 
to issue a SOC that includes this issue.  

As such, the RO is now required to send the veteran a statement 
of the case as to this issue in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a Notice of 
Disagreement has been submitted, the Veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of the 
Case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or private 
medical records concerning treatment 
received by the Veteran for his hepatitis  
and/or residuals therefrom; and, all 
diagnosed skin disabilities since discharge 
from service, not already associated with 
the claims file.  In particular, locate the 
May 2006 VA agent orange examination report 
referred to in the record and associate 
that, and any other pertinent VA 
examinations, hospital reports, or 
outpatient records with the claims file, 
including those dating from March 2010.

2.  Thereafter, schedule the Veteran for a 
VA examination by an appropriate specialist 
to determine the current nature and likely 
etiology of any hepatitis.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner in 
this regard should elicit from the Veteran 
and record a full clinical history 
referable to the claimed hepatitis 
disability, including whether the Veteran 
has a current disability of either 
hepatitis A, B, or C (or had a current 
diagnosis at any point during the appeal 
period) and whether a positive antibody 
equates to a positive diagnosis.  

If the Veteran has a current hepatitis 
disability, then the examiner should opine 
as to whether:

 (a) the Veteran's documented probable 
hepatitis in 1971 is related to any current 
disability, and whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that any current hepatitis was 
incurred during service, given the 
Veteran's testimony regarding risk factors 
in service such as regularly handling 
bloody bodies and drinking water directly 
from streams, 

(b) if it is determined that the Veteran as 
likely as not has current hepatitis due to 
an event in service, then the examiner 
should opine as to whether the Veteran's 
documented kidney/genitourinary symptoms 
are as likely as not related thereto.  All 
findings must be reported in detail with a 
complete rationale provided for all 
opinions and all indicated testing must be 
accomplished.  

3.  After step 1 is complete, schedule the 
Veteran for a VA dermatology examination to 
determine the current extent of the 
Veteran's service-connected skin 
disability.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
The examiner must provide an evaluation of 
the Veteran's skin condition which exists, 
at times, on the feet, hands, face, trunk, 
neck, chest and legs.  The examiner should 
obtain a history regarding frequency and 
duration of outbreaks, and estimate, to the 
extent possible, what percentage of the 
body and/or the exposed area of the body is 
affected by the service-connected skin 
disorder on average (not necessarily what 
is present at the time of the examination).  
The examiner should also determine whether 
the Veteran is prescribed systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, for 
what duration in a twelve month period.  

The examiner should also determine whether 
the Veteran's service-connected skin 
disorder causes disfigurement of the head, 
face or neck, and if so, whether the 
Veteran exhibits any characteristics of 
disfigurement, particularly given that a VA 
outpatient treatment noted in April 2008 
indicated that the Veteran's acne scarring 
could be related to agency orange exposure.  

Finally, the examiner should opine as to 
whether the Veteran's documented 
erythromalgia and/or folliculitis in April 
2008 are related or unrelated to, or 
aggravated by, the service-connected skin 
disability.  Importantly, when it is not 
possible to separate the effects of 
service-connected and non-service-connected 
disabilities, such effects should be 
attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

4.  Following completion of the development 
requested, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

5.  Provide the Veteran with a Statement of 
the Case as to the issue of service 
connection for a prostate disease in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


